Title: From George Washington to Major General Alexander McDougall, 24 May 1779
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Head Quarters Middle Brook May 24th 1779

I have just received a letter from Col. Shreve stationed at Elizabeth Town of which the inclosed is an extract. This corresponds with other accounts through different channels. It would seem as if the enemy really had som[e] expedition in view, possibly against the posts under your command possibly against this army. The circumstance of muffled oars indicates silence and secrecy. It appears to me far from improbable that an attempt to surprise the forts may be in contemplation. As the tide favours, one night will convey them up the river. The appearances are sufficiently serious to justify precaution; and I doubt not you will be effectually guarded. Whatever may be the object, it will be adviseable to draw in your out posts and so far collect your force, that the whole can with certainty be brought to act on an emergency. The inclosed is to advertise General Putnam, that the troops with him may be ready to reinforce the Highlands.
In case the enemy should move against this army, so soon as you have sufficient reason to believe it, you will immediately detach this way two of the Massachusettes brigades, Patterson’s and Nixons to cooperate with us as circumstances and the directions they may receive from me shall point out. In this event also, Parsons’ brigade will join you. When this brigade moves to the Highlands, General Putnam is to come to this army. I am Dr Sir Your most Obedt servt
Go: Washington
P.S. In the general disposition of the army which will soon take place, the two Massachusettes abovementioned brigades will compose a part of the main body. You will therefore be pleased at all events to have them collected and stationed on this side the river in readiness to march at the shortest notice. They will then be on the spot to defend the forts and in a situation the more easily to join or cooperate with this army.
I send General Putnams letter open—when you have read—you will seal & forward it.

